DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 15-19, 24, 27-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable by Heinemann et al. (U.S. 2014/0328505 A1) in view of Stafford et al. (U.S. 2016/0260251 A1).
Regarding Claim 1-14 (Canceled).
Regarding Claim 15 (New), Heinemann discloses an apparatus (Heinemann, [0050] “a computing system” comprising 
at least one processor (Heinemann, [0053] “one or more processors”); and 
at least one memory (Heinemann, [0054] “storage subsystem 904”) including computer program code; 
the at least one memory and the computer program code configured to, with the at least one processor (Heinemann [0053] “one or more processors configured to execute software instructions”), cause the apparatus at least to perform: 
switch between a first mode for controlling a relative position of a virtual sound object from a notional listener in a virtual space in dependence upon a point of view of the notional listener (Heinemann, Fig. 8, [0043] “The change in positional information may comprise any suitable type of change, correspond to a change in user orientation 816, location 818, gaze direction, etc.” and [0024] “an environment of the user, e.g., a room (real or virtual) within which the user is positioned” and Fig. 4A, [0026] “A user tracking system may determine the position and orientation of user 106 in room 402, and audio output may be provided to the user via headphones 114 based on the position and orientation of the user in room 402” Heinemann teaches a first mode (1st type of change) for controlling position of a virtual sound object (audio associated with content presented on display device 104) to the headphones of the user (listener) in the a virtual space (in room 402) upon point of view of user 106 is  looking towards display device (Fig. 4A).
and a second mode for controlling the relative position of the virtual sound object from the notional listener in the virtual space in dependence upon the point of view of the notional listener (Heinemann, [0027] “In FIG. 4B, user 106 has moved into second room 404 via doorway 412, audio output associated with the content provided on display device 104 may be muted or reduced in response to user 106 leaving room 402” Heinemann teaches when user move into second room 404, switching (changing) to a 2nd mode (2nd type of change) for controlling position of a virtual sound object (audio associated with content presented on display device 104) to the headphones of the user 106 (listener) in the a virtual space (in room 404) upon point of view of user 106 is blocked to display device by a wall 410 (Fig. 4b).
 wherein during the first mode there is a first dependency of the relative position of the virtual sound object from the notional listener upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space based on the current measured location of a user in a real space (Heinemann, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot"… the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, to counteract the sound power loss (or gain) compared to expected power at the center location” and Fig. 4A, [0026] “A user tracking system may determine the position and orientation of user 106 in room 402, and audio output may be provided to the user via headphones 114 based on the position and orientation of the user in room 402” 
during the second mode there is a second dependency of the relative position of the virtual sound object from the notional listener upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space based on the current measured location of the user in the real space (Heiman, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot"… the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, to counteract the sound power loss (or gain) compared to expected power at the center location” and [0027] “In FIG. 4B, user 106 has moved into second nd mode, the 2nd dependency of the position of audio associated with content presented on display device 104 to the headphones of the user (listener) is calculated (measured) based on the position of the user in second room 404 and is blocked by a wall 410 (Fig. 4B). 
during the second mode changes in the relative position of the virtual sound object from the notional listener in response to changes in the current measured position of user in the real space are damped but still dependent upon changes in orientation of the notional listener in the virtual space (Heiman, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, the approximate speaker locations, the user location, and the speed of sound, a final modification for each channel can be made in order to counteract the sound power loss (or gain) compared to expected power at the center location” and [0027] “In FIG. 4B, user 106 has moved into second room 404 via doorway 412, and thus is separated from display device 104 by wall 410, audio output associated with the content provided on display device 104 may be muted or reduced in response to user 106 leaving room 402 and going into the second room 404” Heinemann teaches during the 2nd mode in response to changes in the calculated position of user in 3D space to counteract the nd room (Fig. 4B), the result of calculated position is unpleasant (damp) since audio output can be muted or reduced wherein the first dependency is a higher dependency than the second dependency (Heinemann, Figs 4A, 4B, Heinemann teaches (first dependency is higher than second dependency because the audio output associated with the content can be amplified or increased based on the position and orientation of the user in room 402 , when user moves to second room 404, the audio output associated with the content can be muted or reduced).
However, Heinemann does not explicitly teach determined relative position of virtual sound object...in visual space based on…location of user in the real space.
Stafford teaches determined relative position of virtual sound object...in visual space based on…position of user in the real space (Stafford, Fig. 3, [0033] “A user 100 is shown wearing a head-mounted display (HMD) 102” and [0010] “The virtual reality space generation module can continually generate content for the HMD depending on at least one position and pose that the HMD is moved toward while rendering the virtual reality scene. Analyzing multiple images captured by the camera is used to detect a location of the HMD in real space, wherein the location real space, wherein the location of the HMD in real space is translated to a location of the HMD in the virtual reality scene, wherein the HMD is used to identify interactions between the user input device and a virtual object in the virtual reality scene” and [0037] “The camera 108 may include one or more microphones to capture sound from the interactive environment. Sound captured by a microphone array may be processed to identify the location of a sound source” Stafford teaches a virtual reality space 
Heinemann and Stafford are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Heinemann to combine with a virtual reality space generation module and a camera captures location of user in a real space (as taught by Stafford) in order to determined relative position of virtual sound object...in visual space based on…location of user in the real space because Stafford can provide determining (analyzing) relative position of virtual object of sound source (capture by camera)…in a virtual reality scene (rendering virtual space) based on location of user wears a HMD in real space (Stafford, Fig. 3, [0010] [0033] [0037]). Doing so, it may improve the accuracy of locating objects in the real environment and obtain the focal distance to the projected objects (Stafford, [0032]).
Regarding Claim 16 (New), Heinemann discloses an apparatus as claimed in claim 15, wherein during the first mode there is a third dependency of the relative position of the virtual sound object from the notional listener upon a currently determined orientation of the notional listener in virtual space based on the current measured point of view of user in the real space (Heinemann, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the left and right volume levels of audio output to headphones 114 may be substantially similar for the user based upon the orientation” Heinemann teaches during the 1st mode there is a third dependency of the left and right volume levels relative position audio output on display device 104 to headphones 114 of the user 106 is substantially similar upon currently user is oriented toward display device 104 (Fig. 3A) based on result calculated (measured) based on the position of the user to the display device.
during the second mode there is a fourth dependency of the relative position of the virtual sound object from the notional listener upon a currently determined orientation of the notional listener in virtual space 3Docket No. NC102900-US-PCT Customer No. 73658based on the current measured point of view of user in the real space (Heinemann, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This  from display device 104 to the bookcase 302 to look at books, the audio output to the left and right channels of headphones 114 may be modified to de-emphasize the sounds associated with the content presented on display device 104, as user 106 is facing away from display device 104, may be reduced or muted” Heinemann teaches during the 2nd mode (change from 1st mode) there is a fourth dependency of the left and right volume levels relative position audio output on display device 104 to headphones 114 of the user 106 is modified to de-emphasize the sounds for reducing or muting upon currently user is facing away from display device 104 (Fig. 3B) based on result calculated (measured) based on the position of the user to the display device, wherein the third dependency is a higher dependency than the fourth dependency (Heinemann, Figs 3A, 3B, the third dependency is higher than the fourth dependency (the left and right volume levels is similar is better than the left and right volume levels is modified to de-emphasize the sounds for muting or reducing).
However, Heinemann does not explicitly teach determined relative position of virtual sound object...in visual space based on…position of user in the real space.
relative position of virtual sound object...in visual space based on…location of user in the real space (Stafford, Fig. 3, [0033] [0010] [0037]).
Heinemann and Stafford are combinable see rationale in claim 1.
Regarding Claim 17 (New), Heinemann as modified discloses an apparatus as claimed in claim 15, wherein during the second mode the relative position of the virtual sound object from the notional listener cannot switch between a left hand side and a right hand side of the notional listener except as a consequence of changes in orientation of the notional listener in the virtual space (Heinemann, [0024] “an environment of the user, e.g., a room (real or virtual) within which the user is positioned” and Fig. 3A, [0023] “As a more specific, user 106 may be watching a movie and left and right volume levels of audio output to headphones 114 may be substantially similar for the user based upon the orientation” and Fig. 3B, [0024] “as user 106 is facing away from display device 104, the volume of audio associated with content presented on the display device may be reduced or muted” Heinemann teaches during the 1st mode the left and right volume levels of audio output to headphones 114 may be substantially similar for the user (cannot switch between a left hand side and a right hand side of the headphones of user) based upon the orientation (currently toward to the display device), in the 2nd mode, user changes the orientation, facing away from display device and toward the book case 302 (Fig. 3B) in the virtual room and the audio output to the left and right channels of headphones 114 may be modified to de-emphasize the sounds. Therefore, in second mode, the relative position of the virtual sound object from the notional listener cannot switch between a left hand side and a 
Regarding Claim 18 (New), Heinemann discloses an apparatus as claimed in claim 15, wherein during the second mode the relative position of the virtual sound object from the notional listener is independent of the current measured position of user in the real space but still dependent upon changes in orientation of the notional listener in the virtual space (Heinemann, [0024] “an environment of the user, e.g., a room (real or virtual) within which the user is positioned” and  Figs. 4A, 4B, (Heinemann, [0020] [0021] “In FIG. 2B, user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, the approximate speaker locations, the user location, and the speed of sound, a final modification for each channel can be made in order to counteract the sound power loss (or gain) compared to expected power at the center location” and [0027] “In FIG. 4B, user 106 has moved into second room 404 via doorway 412, and thus is separated from display device 104 by wall 410, audio output associated with the content provided on display device 104 may be muted or reduced in response to user 106 leaving room 402 and going into the second room 404, Heinemann teaches during the 2nd mode in case, in response to user moves into 2nd room 412, the calculated (measure) position the virtual sound of object of display device 104 to position of user 106 is independent, far away, but it still depend upon changes in 
However, Heinemann does not explicitly teach determined relative position of virtual sound object...in visual space independent of…position of user in the real space.
Stafford teaches determined relative position of virtual sound object...in visual space independent of…position of user in the real space (Stafford, Fig. 3, [0033] [0010] [0037]).
Heinemann and Stafford are combinable see rationale in claim 1.
Regarding Claim 19 (New), Heinemann as modified discloses an apparatus as claimed in claim 15, wherein during the second mode the relative position of the virtual sound object from the notional listener is locked to an orientation of the notional listener in the virtual space (Heiman, [0024] ““an environment of the user, e.g., a room (real or virtual) within which the user is positioned” a virtual room within which the user is positioned” and [0026] “A user tracking system may determine audio output may be provided to the user via headphones 114 based on the position and orientation of the user in room 402” and [0027] “In FIG. 4B, user 106 has moved into second room 404 via doorway 412, and thus is separated from display device 104 by wall 410, audio output associated with the content provided on display device 104 may be muted or reduced in response to user 106 leaving room 402 and going into the second room 404” Heinemann teaches because a user tracking system may determine audio output may be provided to the user via headphones 114 based on the position and orientation of the user in room,  therefore, during the 2nd mode, user moves from a nd virtual space of room 404 (Fig. 4B), the relative position of the audio output of display device 104 (in virtual room 402) to position of user 106 (in the virtual room 404) is locked (blocked) by a wall 410 and user is facing far away the display device 104 in a virtual room 404 (Fig. 4B), cause the sound can be muted or reduced.
Regarding Claim 24 (New), Heinemann as modified discloses an apparatus as claimed in claim 15, wherein the relative position of the virtual sound object from the notional listener is dependent upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space based on the current measured position of the user in the real space, and a model-based position of the user (Heinemann, [0020] [0021] “In FIG. 2B,user 106 has moved to a second position. The user tracking system determines this new location of user 106, and updates the "sweet spot" to a new location 218 by adjusting the audio signals 218 by adjusting the audio signals…the "sweet spot" may be relocated by adjusting per-channel audio delays and/or gain. This delay may be calculated, using the head location of user 106 in 3-dimensional space, the approximate speaker locations, the user location” and  [0024] “an environment of the user, e.g., a room (real or virtual) within which the user is positioned, may be modeled and echo paths based on objects in the environment may be added to the sound sources” Heinemann teaches calculating (measuring) user position in real space may be modeled (a model-based position of the user).
However, Heinemann does not explicitly teach determined relative position of virtual sound object...in visual space based on…location of user in the real space.
relative position of virtual sound object...in visual space based on…location of user in the real space (Stafford, Fig. 3, [0033] [0010] [0037]).
Heinemann and Stafford are combinable see rationale in claim 1.
Regarding Claim 27 (New), Heinemann in view of Stafford discloses a method (Heinemann, [0035] “a method 800”) comprising: 
switching between a first mode for controlling a relative position of a virtual sound object from a notional listener in a virtual space in dependence upon a point of view of the notional listener and a second mode for controlling the relative position of the virtual sound object from the notional listener in the virtual space in dependence upon the point of view of the notional listener, wherein during the first mode there is a first dependency of the relative position of the virtual sound object from the notional listener upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space based on the current measured location of a user in a real space, 
during the second mode there is a second dependency of the relative position of the virtual sound object from the notional listener upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space based on the current measured location of the user in the real space, and 
during the second mode changes in the relative position of the virtual sound object from the notional listener in response to changes in the current measured position of user in the real space are damped but still dependent upon changes in orientation of the notional listener in the virtual space, wherein the first dependency is a higher dependency than the second dependency.  
Claim 27 is substantially similar to claim 15 and is rejected based on similar analyses.
Regarding Claim 28 (New), Heinemann as modified discloses a method as claimed in claim 27, wherein during the first mode there is a third dependency of the relative position of the virtual sound object from the notional listener upon a currently determined orientation of the notional listener in virtual space based on the current measured point of view of user in the real space; and 
during the second mode there is a fourth dependency of the relative position of the virtual sound object from the notional listener upon a currently determined orientation of the notional listener in virtual space 5Docket No. NC102900-US-PCT Customer No. 73658 based on the current measured point of view of user in the real space, wherein the third dependency is a higher dependency than the fourth dependency.  
Claim 28 is substantially similar to claim 16 and is rejected based on similar analyses.
Regarding Claim 29 (New), Heinemann as modified discloses a method as claimed in claim 27, wherein during the second mode the relative position of the virtual sound object from the notional listener cannot switch between a left hand side and a right hand side of the notional listener except as a consequence of changes in orientation of the notional listener in the virtual space.  
Claim 29 is substantially similar to claim 17 and is rejected based on similar analyses.
Regarding Claim 30 (New), Heinemann as modified discloses a method as claimed in claim 27, wherein during the second mode the relative position of the virtual sound object from the notional listener is independent of the current measured position of user in the real space but still dependent upon changes in orientation of the notional listener in the virtual space.  
Claim 30 is substantially similar to claim 18 and is rejected based on similar analyses.
Regarding Claim 31 (New), Heinemann as modified discloses a method as claimed in claim 27, wherein during the second mode the relative position of the virtual sound object from the notional listener is locked to an orientation of the notional listener in the virtual space.  
Claim 31 is substantially similar to claim 19 and is rejected based on similar analyses.
Regarding Claim 34 (New), Heinemann in view Stafford discloses a non-transitory computer readable medium comprising program instructions stored thereon for performing (Heinemann, [0054] “Storage subsystem 904 includes one or more physical devices configured to hold data and/or instructions executable by the logic subsystem to implement the methods and processes” at least the following: 
switch between a first mode for controlling a relative position of a virtual sound object from a notional listener in a virtual space in dependence upon a point of view of the notional listener and a second mode for controlling the relative position of the virtual sound object from the notional listener in the virtual space in dependence upon the point of view of the notional listener, wherein during the first mode there is a first dependency of the relative position of the virtual sound object from the notional listener upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space based on the current measured location of a user in a real space, 6Docket No. NC102900-US-PCT Customer No. 73658 during the second mode there is a second dependency of the relative position of the virtual sound object from the notional listener upon a currently determined relative position of the virtual sound object from the notional listener in the virtual space based on the current measured location of the user in the real space, and during the second mode changes in the relative position of the virtual sound object from the notional listener in response to changes in the current measured position of user in the real space are damped but still dependent upon changes in orientation of the notional listener in the virtual space, wherein the first dependency is a higher dependency than the second dependency.
Claim 34 is substantially similar to claim 15 and is rejected based on similar analyses.
Claims 20-23, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable by Heinemann et al. (U.S. 2014/0328505 A1) in view of Stafford n et al. (U.S. 2016/0260251 A1) and further in view of Popova et al. (U.S. 2015/0010169 A1). 
Regarding Claim 20 (New), an apparatus as claimed in claim 15, Heinemann does not explicitly, wherein a transition from the first mode to the second mode occurs when a distance of a virtual sound object from the notional listener in virtual space decreases below a threshold.  
However, Popova teaches wherein a transition from the first mode to the second mode occurs when a distance of a virtual sound object from the notional listener in virtual space decreases below a threshold (Popova, Fig.1, [0012] “the automatic output audio volume adjuster 100 will increase the output audio volume level in response to the user 108 moving farther from the source of the output audio. An amount of change in the output audio volume level is based on the determined distance of user movement away from the source of the audio output” and [0018] “if the user 108 moves from the example location 118a to the example location 118b,…the output from speakers 132a, 132b is concurrently decreased so that the decibel level of audio volume that is heard by the user 108 remains substantially constant” and [0016] the user 108 may go into the kitchen 112, generally indicated by the location 118c, the relationship between the distance Dc from the TV 114 and the decibel level of the sound heard by the user 108 may not be sufficient alone to define an equation-based relationship between the distance from the audio source and the output audio volume level because of the turns and the intervening wall 124” Popova teaches a transition from the 1st mode to 2nd mode (user moves from location 118a to 118b), the distance of a threshold is decrease below the a threshold Db to keep the audio volume level remains substantially constant, otherwise, if user goes into the kitchen with a distance threshold Dc, the decibel level of the sound heard by the user 108 may not be sufficient.
Heinemann, Stafford and Popova are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the layer method of Heinemann to combine (as taught by Popova) in order to because Popova can provide st mode to 2nd mode (user moves from location 118a to 118b), the distance of a threshold is decrease below the a threshold Db to keep the audio volume level remains substantially constant (Popova, Fig. 1, [0012] [0016] [0018]). Doing so, it may allow the output audio volume is automatically adjust (increase, reduce) based on a determined distance threshold (e.g. 10 feet) when user moves father away threshold or closer threshold Popova, [0037]).
Regarding Claim 21 (New), an apparatus as claimed in claim 15, Heinemann does not explicitly, wherein a transition from the first mode to the second mode occurs when a time variation of the relative position of the virtual sound object from the notional listener satisfies a criterion.
Popova teaches wherein a transition from the first mode to the second mode occurs when a time variation of the relative position of the virtual sound object from the notional listener satisfies a criterion (Popova, [0035] “the processing of received detector information and determination of the location of the user 108 occurs on a real time basis, or near real time basis, so that the output audio volume is adjusted as the user 108 is moving about the media presentation environment 104. When the output audio volume is adjusted on a real time basis, or near real time basis, the user 108 will hear the audio output at a constant, or substantially constant, output audio volume level (decibel level) as they are moving about the media presentation environment 104” Popova teaches the transition from 1st mode to 2nd move (user moves far away) occurs on the real time basis, or near real time basis (a time variation), the user 108 will hear the audio output at a constant, or substantially constant,(satisfies a criterion).

Regarding Claim 22 (New), an apparatus as claimed in claim 20, Heinemann does not explicitly, wherein a transition from the second mode to the first mode occurs when a distance of a virtual sound object from the notional listener in virtual space increases above a threshold. 
However, Popova teaches wherein a transition from the second mode to the first mode occurs when a distance of a virtual sound object from the notional listener in virtual space increases above a threshold (Popova, Fig. 1, [0012] “the automatic output audio volume adjuster 100 will reduce the output audio volume level in response to the user 108 moving closer to the source of the output audio. An amount of change in the output audio volume level is based on the determined distance of user movement towards the source of the audio output” and [0015] “ In the event that the user 108 moves to a different location, such as at the seat shown at the location 118b (that is a distance Db from the TV 114), the output audio volume of the speakers 116a, 116b such that the decibel level of the sound heard by the user 108 is the same, or substantially the same, as heard by the user 108 while at the location 118a” Popova teaches a transition from the second mode to the first mode (user moves from the position 118b to the position at a distance threshold Da. The distance threshold Da is increase to keep the output audio volume of the speakers 116a, 116b (Fig. 1) at the same decibel level of the sound.
Heinemann, Stafford and Popova are combinable see rationale in claim 20.
Regarding Claim 23 (New), an apparatus as claimed in claim 15, Heinemann does not explicitly wherein on switching from the second mode to the first mode, the change in the relative position of the virtual sound object from the notional listener is smoothed over time.  
However, Popova teaches wherein on switching from the second mode to the first mode, the change in the relative position of the virtual sound object from the notional listener is smoothed over time (Popova, [0035] “When the output audio volume is adjusted on a real time basis, or near real time basis, the user 108 will hear the audio output at a constant, or substantially constant, output audio volume level (decibel level) as they are moving about the media presentation environment 104” Popova teaches when user moves from 2nd mode to 1st mode (user moves from 118b to 118a, Fig. 1), the user 108 can hear the output audio volume level is adjust on a real time basis at a constant (smoothed over time).
Heinemann, Stafford and Popova are combinable see rationale in claim 20.
Regarding Claim 32 (New), Heinemann as modified discloses a method as claimed in claim 27, wherein a transition from the first mode to the second mode occurs when a distance of a virtual sound object from the notional listener in virtual space decreases below a threshold.  
Claim 32 is substantially similar to claim 20 and is rejected based on similar analyses.
Regarding Claim 33 (New), Heinemann as modified discloses a method as claimed in claim 27, wherein a transition from the first mode to the second mode occurs when a time variation of the relative position of the virtual sound object from the notional listener satisfies a criterion.  
 is substantially similar to claim 21 and is rejected based on similar analyses.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable by Heinemann et al. (U.S. 2014/0328505 A1) in view of Stafford n et al. (U.S. 2016/0260251 A1) and further in view of Miller (U.S. 2017/0059601 A1).
Regarding Claim 25 (New), an apparatus as claimed in claim 24, Heinemann does not explicitly wherein the model-based position of the user is produced using a Kalman filter.  
However, Miller teaches wherein the model-based position of the user is produced using a Kalman filter (Miller, [0003] “quality of position solutions blends measurements of radio navigation signals in a Kalman Filter with numerical integration of accelerometer and/or rate gyroscope measurements and [0008] “A set of techniques are disclosed that determine when a motion model based on a body-fixed assumption… to estimate user acceleration for input into a device state estimator to obtain a more accurate user state estimate (e.g., position, velocity)” Miller teaches a model based position of a user (to obtain a more accurate user state position) using a Kalman Filter.
Heinemann, Stafford and Miller are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the layer method of Heinemann to combine  with a model-based position of the user using a Kalman filter (as taught by Miller) in order to apply a model-based position of the user using a Kalman filter because Miller can provide a model based position of a user (to obtain a 
Regarding Claim 26 (New), an apparatus as claimed in claim 25, Heinemann does not explicitly  wherein the model-based position of the user is produced using a Kalman filter operating at a rate less than 20 Hz.
However, Miller teaches wherein the model-based position of the user is produced using a Kalman filter operating at a rate less than 20 Hz (Miller,[0029] “detector 301 can receive an acceleration vector or magnitude” and [0039] “In some implementations, update generator 206 sends pedestrian periodic motion constraint updates to predictor 208 at a specified frequency (e.g., 1 Hz), as determined by, for example, the PMD signal provided by update detector 204” Miller teaches a model based position of a user (to obtain a more accurate user state position) using a Kalman Filter can generate at a specified frequency 1Hz (less than 20Hz) based on receive an acceleration vector.
Heinemann, Stafford and Miller are combinable see rationale in claim 25.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Florencio et al. (U.S. 2015/0382129 A1) and Seshadriet al. (U.S. 2011/0157327 A1). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khoa Vu whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611